Appellant had a cow killed by one of appellee's trains. His suit for the recovery of her value was tried before the court without a jury.
The law governing such cases is well understood.
We cannot agree with counsel for appellant that this court knows judicially that a point 450 or 500 or 600 feet from "the station at Vida, Ala.," is within the limits of an incorporated town or city. We know that the town of Vida is incorporated, but we do not know whether the point mentioned is within its limits or not.
With the above as a preface, we are constrained to hold, and do hold, that, as the case was tried before the court without a jury, we are not persuaded that its findings should be disturbed.
Affirmed.